 1 NICHOLAS F. REYES, SBN #102114
     Law Offices of Nicholas F. Reyes
 2 1107 “R” Street
     Fresno, CA 93721
 3 Telephone: (559) 486-4500
     Facsimile: (559) 486-4533
 4 Email: nfreyeslaw@gmail.com

 5 Attorneys for Defendants
     FERNANDO ALANIS
 6

 7

 8                         IN THE UNITED STATES DISTRICT COURT
 9                            EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA                     CASE NO. 1:15-CR-325-LJO-SKO
11                             Plaintiff,         STIPULATION TO EXONERATE BOND
                                                  AND ORDER
12                       v.
13   FERNANDO ALANIS,
14                             Defendant.
15
           Defendant, FERNANDO ALANIS, by and through his counsel of record,
16

17 NICHOLAS F. REYES, and Plaintiff, UNITED STATES OF AMERICA, by and through

18
     its counsel of record, HENRY Z. CARBAJAL, III, Assistant United States Attorney for
19
     the Eastern District of California, hereby stipulate as follows:
20

21         DIANA RODRIGUEZ ALANIS posted a $10,000 (Ten thousand dollars) cash
22
     bond for the pretrial release of Defendant Fernando Alanis. Defendant Alanis was
23
     sentenced on June 4, 2018, and is presently incarcerated at FCI Beaumont Low
24

25 serving a 39-month sentence.

26
           IT IS HEREBY STIPULATED that the cash bond posted for Defendant Alanis be
27
     exonerated and returned to the surety Diana Rodriguez Alanis.
28
                                                  1

30
 1
     IT IS SO STIPULATED.
 2
                                               Respectfully Submitted,
 3
     Dated: May 15, 2019                       /s/ Nicholas F. Reyes
 4
                                               NICHOLAS F. REYES, ESQ.
 5                                             Attorney for Defendant
     IT IS SO STIPULATED.
 6

 7 Dated: May 15, 2019                         /s/ Henry Z. Carbajal
                                               HENRY Z. CARBAJAL, III
 8
                                               Assistant United States Attorney
 9

10
                                   ORDER
11

12
     WHEREAS, the parties are in agreement and stipulated as follows:

13

14
     Bond posted by Surety Diana Rodriguez Alanis is exonerated.

15
     IT IS SO ORDERED.
16

17      Dated:   May 15, 2019                     /s/ Lawrence J. O’Neill _____
                                         UNITED STATES CHIEF DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27

28
                                              2

30
